DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of “Muscular Dystrophy” and “AAV8” in the reply filed on 21 June 2021 is acknowledged.
Claims 1, 3-8, 10-20, 22, 26-27 and 32-39 read on the elected invention. No claims are withdrawn due to the cancellation of non-elected species.  Applicant is respectfully reminded that should allowable subject matter be reached, the requirement to elect a species under the allowed scope will be withdrawn and a reasonable number of species will thus be eligible for rejoinder. Furthermore, once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. Applicant’s decision to cancel species that might otherwise be eligible for rejoinder under these conditions may result in the loss of the “shield” accorded by the provisions of 35 U.S.C. 121. Where any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 35 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "…wherein the guide RNA comprises…" in claim 1. However, there are multiple guide RNAs recited in claim 1, and thus antecedent basis for this 
Claims 35 and 36 recite the limitation "…wherein the recruiting domain is proximal to…" in claim 1. However, there are multiple recruiting domains recited in claim 1, and thus antecedent basis for this limitation is indefinite, since it cannot be determined which recruiting domain is being referred to in claim 1.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is relied upon as discussed above. Use of the terms “reverse guide RNA” and “forward guide RNA” is considered indefinite, since these terms do not appear to comprise terms of art, nor does the specification appear to provide any definition of what “forward” and “reverse” refer to in the present context. While it is understood that “forward” and “reverse” have meaning with regard to primer/PCR activity and transcription events in general, the instant invention is directed to gRNAs that correct point mutations in single-stranded RNA. It is unclear how a “forward” and “reverse” guide RNA relate to correction of point mutations, particularly in the absence of the use of these terms in the prior art and lack of definition of same in the instant specification. Correction and/or explanation are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-8, 10-20, 22, 26-27 and 32-39 are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (“Klein”; WO 2016/097212) in view of Zhang et al. (“Zhang”; U.S. Pre-Grant Publication Number 2015/0020223).
Claims 1, 20 and 26 are directed to a method of treating an inherited disease in a subject, or a method of treating a disease or disorder characterized by the presence of a point mutation in a target RNA, or a method of at least partially restoring expression of the protein the method comprising:
administering to the subject a polynucleotide encoding a first guide RNA and a second guide RNA, wherein;
(a)    the first guide RNA comprises at least one of:
(i)    a first recruiting domain: and
(ii)    a first targeting domain, wherein the first targeting domain comprises a mismatch corresponding to an adenosine of a first target sequence of an RNA when bound to the first target sequence, wherein the first guide RNA comprises a target complementarity of at least about 50 nucleotides to the first target sequence and wherein upon hybridization of the first guide RNA to the first target sequence in the subject, an Adenosine Deaminase Acting on RNA (ADAR) enzyme endogenous to the subject is recruited, wherein upon recruitment, the ADAR enzyme edits the first target sequence: and
(b)    the second guide RNA comprises:
(i)    a second recruiting domain: and

Klein teaches polynucleotide constructs that comprise guide RNAs that recruit endogenous ADAR enzymes to a given site on a target mRNA for editing of adenosine to inosine. See beginning at page 3 for example. Klein teaches that the guide RNA comprises an antisense strand portion that is complementary to the target site on the RNA sequence to be edited, and a recruiting portion comprising a recognition sequence for the RNA editing enzyme (page 3 lines 1-20, for example). Klein teaches that the endogenous RNA editing enzyme may be adenosine deaminase acting on RNA (ADAR) throughout the disclosure, including ADAR1 (page 4 for example) and ADAR2 (page 8 for example). Klein teaches that the targeting portion may be 200 nucleotides or shorter, 100 nucleotides or shorter or 50 nucleotides or shorter, etc. (see page 10 for example).
Klein does not teach a polynucleotide encoding same, nor two or more such gRNAs expressed from such a polynucleotide. However, one of ordinary skill in the art would have would considered it obvious to incorporate the gRNA of Klein into a polynucleotide encoding same, and furthermore, to include multiple gRNA copies into such a polynucleotide as evidenced by at least Zhang, who teaches methods of nucleic acid editing comprising administering vectors that express editing enzymes such as Cas9 along with gRNAs, the latter of which comprise a 
One of ordinary skill in the art would have considered it obvious to incorporate the gRNAs of Klein into a polynucleotide vector, since Zhang teaches that doing so provides for optimized delivery into target cells. See paragraph [0017] of Zhang for example. One of ordinary skill in the art would have been motivated to optimize delivery of the gRNAs of Klein into target cells in order to treat disease. It is emphasized that both Klein and Zhang both teach the use of gRNAs and editing enzymes to treat disease, including muscular dystrophy (see at least page 26 of Klein and paragraph [0365] of Zhang for example). Furthermore, Zhang teaches using multiple editing cassettes that comprise multiple gRNAs, for example at paragraph [0555]. One of ordinary skill in the art would have been motivated to include multiple copies on such a polynucleotide in order to provide for higher expression of gRNA to maximize editing. 
Claim 3 recites the method of claim 1, wherein the inherited disease is selected from the group consisting of muscular dystrophy, Wilson’s disease, Hereditary tyrosinemia type 1, a cancer, beta thalassemia, ornithine transcarbamylase (OTC) deficiency, cystic fibrosis, amyotrophic lateral sclerosis (ALS), Usher syndrome, retinitis pigmentosa, spinal muscular atrophy, Rett syndrome, Parkinson disease 2, and Hurler syndrome. Claim 4 recites the method of claim 1, wherein the inherited disease is caused by a mutation in an OTC gene or a DMD gene.
The elected disease is muscular dystrophy. As discussed above, both Klein and Zhang teach treating muscular dystrophy, and Zhang teaches targeting the DMD gene particularly at paragraph [0365]. One of ordinary skill in the art would have considered it obvious to target the 
Claim 5 recites the method of claim 1 wherein the first recruiting domain and the second recruiting domain are each GluR2 domains. This limitation is inherently taught by Klein, since ADAR2 inherently includes recruiting domains from GluR2 pre-mRNA.
Claim 6 recites the method of claim 5, wherein the first recruiting domain and the second recruiting domain are independently from 45-49 bases in length. Klein teaches in claim 26 a targeting portion that is between 20 and 100 nucleotides, preferably between 24 and 60 nucleotides, and more preferably between 30 and 50 nucleotides. One of ordinary skill would reach 45-49 bases through routine optimization given these prior art conditions.
Claim 7 recites the method of claim 5, wherein the ADAR first recruiting domain and the second recruiting domain are independently region is positioned from 5 to 7 bases away from the adenosine in the target sequence to be edited. This is considered to comprise an inherent feature of ADAR activity taught by Klein.
Claim 8 recites the method of claim 1, wherein the first recruiting domain and the second recruiting domain it is bound by the ADAR, and wherein the first recruiting domain and the second recruiting domain each independently comprise a hairpin or toe hold. Klein teaches gRNAs comprising hairpin structure at page 3, line 18.
Claim 10 recites the method of claim 1, wherein the edit comprises editing a point mutation. Claim 11 recites the method of claim 1, wherein the edit editing comprises a change in an adenosine (A) of the target sequence to inosine (I). Claim 12 recites the method of claim 11, wherein the edit editing is at a plurality of adenosines. Klein teaches targeting point mutations including inosine beginning at line 3, page 20.

Claim 16 recites the method of claim 1, wherein the guide RNA comprises a reverse guide RNA, a forward guide RNA, or both. While this claim has been rejected as indefinite under 35 USC § 112(b) above in view of the undefined reference to “forward” and “reverse”, this claim is included in the present rejection since it is believed that the gRNAs of Klein must comprise one or the other.
Claim 17 recites the method of claim 1, wherein the ADAR is a human ADAR1 or comprises a human ADAR2. Klein teaches both ADAR isoforms as discussed above with regard to claim 1.
Claim 18 recites the method of claim 1, wherein the polynucleotide encoding the guide RNA is delivered in an adeno-associated virus (AAV). Claim 19 recites the method of claim 18, wherein the AAV comprises AAV1, AAV2, AAV3, AAV4, AAV5, AAV6, AAV7, AAV8, AAV9, AAV10, or AAV11. Zhang teaches the use of vectors as discussed above in the rejection under claim 1, and specifically contemplates the use of AAV8 as a delivery vector throughout, and particularly at paragraph [0203].
Claims 22 and 27 require the edit at a plurality of adenosines. One of ordinary skill in the art would understand the need to edit a plurality of adenosines from the disclosure of Klein, for example given the teaching at page 24, lines 13-27, where multiple mutations are disclosed as being targets of their invention.

Claim 31 recites the method of claim 1, wherein the first targeting domain and the second targeting domain are different. Claim 32 recites the method of claim 1, wherein the first targeting domain and the second targeting domain are the same. One of ordinary skill in the art would have considered the identity of the target domains to be driven by the nature of the mutations to be corrected with regard to the disease being treated, and would thus consider it obvious to design the targeting domains to be the same or different accordingly.
Claim 33 recites the method of claim 1, wherein the first guide RNA and the second guide RNA each have a target complementarity of from about 50 nucleotides to about 150 nucleotides to the target RNA. Claim 34 recites the method of claim 1, wherein the first guide RNA and the second guide RNA each have a target complementarity of about 100 nucleotides. Klein teaches these specific lengths as discussed above in the rejection under claim 1.
Claim 35 recites the method of claim 1, wherein the recruiting domain is proximal to the 5’ end of the targeting domain. Claim 36 recites the method of claim 1, wherein the recruiting domain is proximal to the 3’ end of the targeting domain. Klein teaches both such configurations at figure 1.
Claim 37 recites the method of claim 1, wherein the inherited disease is associated with a G to A point mutation. Klein teaches treating numerous diseases and specifically teaches correcting G to A point mutations at page 24 lines 16.
Claim 38 and 39 recites the methods of claims 20 and 26 respectively, wherein the first guide RNA and the second guide RNA each have a target complementarity of from about 50 nucleotides to about 150 nucleotides to the target RNA. Klein teaches these specific lengths as discussed above in the rejection under claim 1.
Accordingly, and in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the invention as a whole to have been prima facie obvious at the time the invention was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763.  The examiner can normally be reached on M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/            Primary Examiner, Art Unit 1633